IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LINDA RUMBAUGH,                             : No. 204 WAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
THOMAS J. KOZESKY, JR.,                     :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.